Case 1:20-cv-01465-ENV-RLM Document 27 Filed 09/14/20 Page 1 of 2 PageID #: 261


                                                                   Littler Mendelson, PC
                                                                   290 Broadhollow Road
                                                                   Suite 305
                                                                   Melville, NY 11747


                                                                   Lisa M. Griffith
                                                                   631.247.4700 main
 September 14, 2020                                                631.794.2795 fax
                                                                   lgriffith@littler.com




 VIA ECF

 Hon. Roanne L. Mann, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:      Clarke v. Burger King Corporation et al; Docket No. 1:20-cv-01465-ENV-RLM

 Dear Judge Mann:

        This firm represents Defendants Burger King Corporation and Rackson Restaurants in
 the above-referenced matter. We write in opposition to Plaintiff’s motion to compel defendant
 Burger King Corporation to produce responses to Plaintiff’s First Request for the Production of
 Documents and First Set of Interrogatories (collectively “Plaintiff’s Discovery Demands”).

          Defendant Burger King’s responses to Plaintiff’s Discovery Demands were initially due
 on July 17, 2020. However, Plaintiff agreed to extend the deadline for response to July 31, 2020.
 On August 3, 2020, Defendant Burger King’s prior counsel, Norris McLaughlin, P.A., informed
 Plaintiff’s counsel that the client was in the process of substituting its counsel and that it was
 waiting for executed substitution documents, and agreed to provide an update on discovery
 responses. On or about August 20, 2020 Defendant Burger King’s prior counsel Sarah Bouskila
 Esq., of the firm Norris McLaughlin, P.A., unexpectedly went on maternity leave. Ms. Bouskila
 was the primary attorney working on responses to Plaintiff’s Discovery Demands. On August 25,
 2020, Defendant Burger King’s prior counsel explained to Plaintiff’s counsel it was still awaiting
 full execution of the substitution of counsel, and could not provide additional discovery
 responses. Today, Littler Mendelson, P.C. assumed representation of Defendant Burger King
 Corporation. (See ECF Docket No. 26). Littler Mendelson, P.C. is currently in the process of
 retrieving all of the case documents and files from Norris McLaughlin, P.A.

         On May 27, 2020, Magistrate Judge Roanne L. Mann referred this case to mediation
 upon consent of all parties. However, the parties had a difficult time agreeing to a mediator and
 finding a mediator with knowledge of public accommodation cases who was available to mediate
 during the pandemic. On September 14, 2020, the parties agreed to utilize the services of
 Mediator Linda Gerstel, Esq, and the parties are currently attempting to schedule a mediation for
 the week of October 13, 2020 or the following week.




   littler.com
Case 1:20-cv-01465-ENV-RLM Document 27 Filed 09/14/20 Page 2 of 2 PageID #: 262


 Hon. Roanne L. Mann, U.S.M.J.
 September 14, 2020
 Page 2



        Plaintiff’s counsel has consented to a three-week extension of time for Burger King to
 respond to the discovery demands due to this firm taking over representation of Burger King as
 of today. Plaintiff also consented to a three-week extension of time for Rackson Restaurants to
 respond to its deficiency letter, making both responses due three weeks from today, on October
 5, 2020. Plaintiff’s consent to the extension of time for Burger King to respond to her discovery
 demands therefore renders Plaintiff’s instant motion to compel moot.

         The Parties also seek a 60-day extension of all deadlines and conferences in this case.
 Fact discovery is currently expected to be completed by October 28, 2020, therefore the parties
 request an extension of time to December 28, 2020 to complete fact discovery. Summary
 judgment motions are expected to be filed by November 27, 2020, and the parties respectfully
 request a 60-day extension of that deadline, to January 26, 2021.

        Thank you, Your Honor, for your consideration of these requests.


 Respectfully submitted,

 /s/ Lisa M. Griffith

 Lisa M. Griffith


 cc:    All Counsel (via ECF)
